Filed 11/13/20 In re L.R. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re L.R., a Person Coming                                  B305463
Under the Juvenile Court Law.                                (Los Angeles County
                                                             Super. Ct. No.
                                                             19CCJP02734C)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

P.R.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Victor G. Viramontes, Judge. Affirmed.
      John P. McCurley, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, Navid Nakhjavani, Principal, Deputy
County Counsel, for Plaintiff and Respondent.

               _________________________________

                     I.         INTRODUCTION

       P.R. (father) appeals from the juvenile court’s jurisdictional
order, contending that substantial evidence did not support the
exercise of jurisdiction over his now one-year old child, L.R.
(child). Because the parties are familiar with the facts and our
opinion does not meet the criteria for publication (Cal. Rules of
Court, rule 8.1105(c)), we dispense with a recitation of
background and procedural history and resolve the cause before
us, consistent with constitutional requirements, in a written
opinion with reasons stated. (Cal. Const., art. VI, § 14; Lewis v.
Superior Court (1999) 19 Cal.4th 1232, 1262 [“‘An opinion is not a
controversial tract, much less a brief in reply to the counsel
against whose views we decide. It is merely a statement of
conclusions, and of the principal reasons which have led us to
them.’ [Citation.]”].)

                          II.    DISCUSSION

      Father contends there was insufficient evidence to support
the juvenile court’s sustaining of a petition that alleged:




                                   2
       “b-1
       “The child[’]s mother [ ] and father . . . engaged in a
physical alteration in the child’s presence. On 11/03/2019, [ ]
father pushed [ ] mother and forcefully struck [ ] mother’s arm
with a door, resulting in injuries to [ ] mother. [M]other failed to
[take] action to protect the child by allowing [ ] father to reside in
the home and have unlimited access to the child. Such violent
conduct on the part of [ ] father towards [ ] mother and [ ]
mother’s failure to protect, endangers the child’s physical health
and safety and places the child at risk of serious physical harm,
damage, danger and failure to protect.”
       Although father concedes there was sufficient evidence to
support the juvenile court’s finding of domestic abuse on
November 3, 2019, he contends there was insufficient evidence
“of ongoing domestic violence or a likelihood that domestic
violence is likely to continue between [m]other and [f]ather.
Thus, the juvenile court’s exercise of dependency jurisdiction in
this case is unsupported by substantial evidence.”
       “‘In reviewing the jurisdictional findings and the
disposition, we look to see if substantial evidence, contradicted or
uncontradicted, supports them. [Citation.] In making this
determination, we draw all reasonable inferences from the
evidence to support the findings and orders of the dependency
court; we review the record in the light most favorable to the
court’s determinations; and we note that issues of fact and
credibility are the province of the trial court.’ [Citations.]” (In re
R.T. (2017) 3 Cal.5th 622, 633.)
       Here, the juvenile court credited mother’s statements to the
police and her initial statements to the social worker. According
to those prior statements, on November 3, 2019 (when the child




                                  3
was four months old), father yelled at mother, pushed her
multiple times in the chest, grabbed her, and pushed her toward
the floor, which caused mother to strike her face against the floor.
Father then picked up the child and walked toward mother, who
closed a bedroom door and tried to prevent father from entering.
Father forced the door open, causing injury to mother’s arm.
Father continued to yell at mother and left the room, all while
holding the child in his arms. When mother eventually called
911, father either tried to or did disconnect the phone. Father
eventually placed the child on a sofa and left the home before the
police arrived. At some point, the child struck his head on the
sofa arm.
       Evidence that father held the child during his physical
altercation with mother supported the court’s exercise of
jurisdiction under Welfare and Institutions Code section 300,
subdivision (b)(1). (In re E.B. (2010) 184 Cal.App.4th 568, 576,
disapproved on another ground in Conservatorship of O.B. (2020)
9 Cal.5th 989, 1010, fn. 7 [“Children can be ‘put in a position of
physical danger from [spousal] violence’ because, ‘for example,
they could wander into the room where it was occurring and be
accidently hit by a thrown object, by a fist, arm, foot or leg . . .’”].)
       Moreover, father’s flat denial of the events of
November 3, 2019, further supported the juvenile court’s
sustaining of count b-1 of the petition. According to father’s
testimony, he did not engage in any altercation or disagreement
with mother on the date she called the police and had never even
raised his voice at her. Father also testified that he would object
to enrolling in domestic violence classes because there had been
no domestic violence between him and mother. These denials
indicated that father was unwilling or unable to change his




                                   4
behavior, which increased the likelihood of further domestic
violence. (In re Gabriel K. (2012) 203 Cal.App.4th 188, 197 [“One
cannot correct a problem one fails to acknowledge”].)
Accordingly, substantial evidence supported the court’s exercise
of jurisdiction over the child.

                      III.   DISPOSITION

     The court’s jurisdictional order is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                          KIM, J.



We concur:




             RUBIN, P. J.




             MOOR, J.




                                5